DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on June 3, 2022, is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  At page 33 line 5, in the originally filed specification, the structural feature "channel" is described but fails to be identified with a reference character in drawings and also in the specification.  Therefore, the "channel" must be shown (i.e., identified with a reference character) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because, at page 6 line 19 and page 17 line 3, the originally filed specification describes Fig. 8 including "a support part".  However, the structure that has been recited as "a support part" does not appear to be identified in drawings, particularly in Fig. 8, with a reference character. (Note: scraper 1450 includes a support part 1451 [emphasis added].  Additionally, the specification fails to associate a reference character with the recitation of "a support part" page 17 line 3.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 14 line 24 “reinforcing rod 131”.  
Appropriate correction is required.
Claim Objections
Claim 1, 3, 4, 11, and 13 are objected to because of the following informalities:  
Claim 1 line 5, “the plurality of discharge electrodes”; 
Claim 1 line 6, “[[the]] washing water”; 
Claim 3 lines 1 and 4, “the plurality of discharge electrodes”;
Claim 3 lines 3-4, “the plurality of electrostatic precipitating electrodes”;
Claim 11 lines 6-7,  “the plurality of electrostatic precipitating electrodes”; and
Claim 13 line 3 “the plurality of electrostatic precipitating electrodes”.
Appropriate correction is required.
Claims 2, 3, 9, and 13 are objected to because of the following phrases: "a pressing rod coupled to the insulator so as to protrude downward [emphasis added]" in claim 2; "a plurality of first tie rods fixed to the discharge electrodes so as to pass through the electrostatic precipitating electrodes…a plurality of second tie rods fixed to the electrostatic precipitating electrodes so as to pass through the discharge electrodes [emphasis added]" in claim 3; "a plurality of paddles circumferentially spaced apart from each other so as to protrude from an outer circumferential surface of the rotary rod [emphasis added]" in claim 9; and "the electrostatic precipitating electrodes so as to be fixed to the discharge guide[emphasis added]" in claim 13. The claims include colloquial phrases "so as" and "so as to be" which appear to be a literal translations into English from a foreign document. Note:  Consider amending as follows:  "[[so as]] to protrude…," "[[so as]] to pass…," "[[so as]] to protrude…," and "[[so as to be]] fixed…"
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is: “prestressing locking member” in claims 1, 2, and 3.  The limitation “prestressing locking member” is disclosed in the specification as originally filed at page 2 line 22, page 7 lines 11 and 13, page 23 lines 6-7, and page 24 lines 1-2 and is described as  illustrated in the drawings Figs. 3, 8, 11, 15, and 16 as reference character 70.  At page 23 lines 7-9 and page 24 lines 9-11, the specification discloses that the function of the prestressing locking member is to reduce vibration of the electrostatic precipitator.  At page 23 line 14 to page 25 line 8, the specification discloses the structural components that define the prestressing locking member 70 illustrated in Figs. 15 and 16.
Because the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the interpretation to cover the corresponding structure is described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have the limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function to avoid being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the other side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the electrostatic precipitating electrode" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the other portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations "the lowest portion" in lines 2 and 3 and "the other portion" in line 3.  The claim indicates the relationship between the limitations with the phrase "below the other portion" in line 3.  However, portion is not defined and the claim is ambiguous.
Claim 11 recites the limitation "a bottom surface of the electrostatic precipitating electrode is provided with a lowest portion disposed below the other portion so that the washing water is collected at the lowest portion" in lines 2-3.  The terms "bottom" and  "lowest" are relative terms not defined by the claim and render the claim indefinite. The claim does not provide a standard for ascertaining the requisite comparison for the relative terms and the scope of the claim is unclear.  The relative term "bottom" is typically associated with the corresponding term top.  The term "lowest" is a superlative adjective.
For examination on the merits claim 11 is interpreted as follows:  
The electrostatic precipitating apparatus according to claim 1, wherein s of the electrostatic precipitating electrodes [[is]] are provided surfaces so that the washing water flowing down from the electrostatic precipitating electrode is accommodated in the channel, the discharge guide extending in the stacking direction of the electrostatic precipitating electrodes.
Claim 12 recites the limitation "the electrostatic precipitating electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "a lower part" in line 2.  The relationship for the relative term "lower" is not defined by the claim and is unclear.  Claim 12 is indefinite.
Claim 13 recites the limitation "a lower support bar" in line 2.  The relationship for the relative term "lower" is not defined and is unclear.  Claim 13 is indefinite.
Claim 13 recites the limitation "the electrostatic precipitating electrode" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The instant invention is an apparatus.  Claim 1 recites the phrase "in a state in which a pressing force is applied to the electrostatic precipitator" in line 9.  Claim 2 recites the phrase "to resiliently support the electrostatic precipitator" in line 4. The phrases are intended result or intended usage for the structural limitation the prestressing locking member.  Recitations with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of that claimed, Ex parte Masham, 2 USPQ 2d 1647 (PTO Board of Appeals 1987).   In apparatus, article, and composition claims, intended use language must result in a structural difference to patentably distinguish over the prior art. See MPEP § 2115 and In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuki (JP 2000107637).
For claim 1, Yuki discloses an electrostatic precipitating apparatus (Fig. 1) comprising:
an electrostatic precipitator (20) including a plurality of discharge electrodes (34)  to which a voltage is applied (par [0013]) and a plurality of electrostatic precipitating electrodes (32) each disposed between the discharge electrodes and grounded (Figs. 5, 7); 
a washing water supply (36) to spray the washing water to the electrostatic precipitator; and 
a frame assembly fixed to the duct to support the electrostatic precipitator (par [0017]), the frame assembly including a prestressing locking member (28) fixed to inside of the duct (Fig. 2; pars [0017]-[0018]) in a state in which a pressing force is applied to the electrostatic precipitator.  The phrase "in a state in which a pressing force is applied to the electrostatic precipitator" in line 9 is an intended result (see above section).
For claim 2, as interpreted, Yuki is relied upon as set forth above.  Yuki further teaches, as illustrated in Figs. 1-3, the prestressing locking member includes a casing (28), an insulator disposed in the casing (29), a pressing rod (50) coupled to the insulator to protrude downward (Figs. 1-3), and a pressing support fixedly coupled to the pressing rod (Figs. 1-3; par [0018]) to resiliently support the electrostatic precipitator.  The phrase "to resiliently support the electrostatic precipitator" in line 4 is an intended result (see above section).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yuki.
For claim 11, as interpreted, the teaching of Yuki is relied upon as set forth above and teaches said plurality of electrostatic precipitating electrodes.  Yuki further discloses surfaces of the electrostatic precipitating electrodes are provided so that the washing water is collected, wherein a discharge guide (38) having a channel (40) is disposed below the surfaces so that the washing water flowing down from the electrostatic precipitating electrode is accommodated in the channel (40), the discharge guide extending in the stacking direction of the electrostatic precipitating electrodes (Fig. 1; par [0022]), but Yuki appears to be silent to describe said discharge guide (38) having said channel (40) directly below the surfaces.
However, the recitation “having a channel is disposed directly below the surfaces” is considered rearrangement or location of parts.  It would have been obvious to one having ordinary skill in the art at the effective filing date of the current invention to rearrange or locate the parts as a matter of design choice absent persuasive evidence that having said channel disposed directly below said surfaces were significant in a patentable way  MPEP §2144.04(VI)(C).
  Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art is relied upon as set forth above and does not teach or fairly suggest the limitations “a plurality of first tie rods” and “a plurality of second tie rods” as recited in claim 3.  Additionally, regarding claim 4, the prior art, fails to disclose or fairly suggest the limitations “ a washing water treatment section,” “an adsorption belt,” “an endless track,” and “a roller” as recited in the claim.  Each of claims 3 and 4 depend from base claim 1 and do not have any intervening claims.  Claims 3 and 4 are therefore objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example,  JP 11276927 and US 10071384 disclose a washing water supply, dust collecting and discharging electrodes, a frame assembly, and an insulator; US 2500572 teaches an electrostatic precipitator with insulators that support electrodes;  US 3673768 discloses an electrostatic precipitator with an insulator and bus arrangement with electrodes suspended therefrom; US 3831351 discloses an electrostatic precipitator with insulators and supports; US 4294591 discloses a mounting assembly suspending a support frame for electrodes in an electrostatic precipitator; and US 4700014 discloses a cover cap provided for covering an insulator having a discharge electrode hanger rod passing coaxially therethrough for an electrostatic precipitator with a frame containing discharge electrodes disposed between two grounded collecting electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571)272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        August 25, 2022

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776